Dodge, J.
Eendition of judgment in favor of plaintiff in this case can be justified only on one of two theories — either that in law an implication of acceptance results from the mere physical receipt of a bill of exchange by the drawee, followed by silence, or that all other facts essential to such implication were undisputed or were supported by inference from undis-' puted facts so clear and unavoidable that no reasonable mind could draw any other. Appellant had the right to have each controverted question of fact decided by the jury.’
Upon the question of law as to when implied dr constructive acceptance takes place, the authorities are reasonably clear and approximately unanimous. Upon delivery for acceptance, the drawee is not bound to act at once. He has a right to a reasonable time' — usually twenty-four hours — to ascertain the state of accounts between himself and the drawer, and until expiration of that time the holder has ño right to demand an answer, nor, without categorical answer, to deem the bill either accepted or dishonored; not accepted, because 'of the right of drawee to consider before he binds himself; not dishonored, because both drawer and drawee have the right that their paper be not discredited during such period of investigation. After the expiration of that reasonable time the holder has a right to know whether the drawee assumes liability to him by accepting, and, if not, he has a right- to return of the document, so that he may protest or otherwise proceed to preserve his rights against the drawer. *592The consensus of authority is, however, that the duty rests on the holder to demand either acceptance or return of the bill, and that mere inaction on the part of the drawee has no effect. After the expiration of this time for investigation, the drawee may, by retention of the bill, accompanied by other circumstances, become bound as an acceptor; not, however, by mere retention. There seem to be two* phases of conduct recognized by the authorities as charging the drawee : one purely contractual, as where the retention is accompanied by such custom, promise, or notification as to warrant the holder, to the knowledge of the drawee, in understanding that the retention declares acceptance ; the other, where the conduct of the drawee is substantially tortious and amounts to a conversion of the bill. This is the phase of conduct which our negotiable instrument statute (sec. 1680k, ch. 356, Laws of 1899) has undertaken to define and limit as refusal (not mere neglect) to return the bill, or destruction of it; reiterating the common-law rule that mere retention of the bill is not acceptance. Overman v. Hoboken Bank, 31 N. J. Law, 563; McBowen & Co. v. Scott, 49 Vt. 376; Colo. Nat. Bank v. Boettcher, 5 Colo. 185; Dickinson v. Marsh, 57 Mo. App. 566; Dunavan v. Flynn, 118 Mass. 537; Holbrook v. Payne, 151 Mass. 383, 24 N. E. 210; Gates v. Eno, 4 Hun, 96; Matteson v. Moulton, 11 Hun, 268, affirmed 79 N. Y. 627; Hall v. Steel, 68 Ill. 231; First Nat. Bank v. McMichael, 106 Pa. St. 460; Koch v. Howell, 6 Watts & S. 350; Short v. Blount, 99 N. C. 49, 5 S. E. 190; Boyce v. Edwards, 4 Pet. 111; Bank of the Republic v. Millard, 10 Wall. 152; 1 Daniel, Neg. Inst. §§ 499, 500. The doctrine of constructive acceptance is based on the general principles of estoppel. If the conduct of the drawee will prejudice the existing rights of the holder, unless it means acceptance, and the drawee has knowledge of such fact, he is estopped to deny the only purpose which could render his conduct innocuous; namely, acceptance of the bill. This underlying principle suggests the *593reasons for many of tbe limitations upon the implication of acceptance from conduct; as, for example, that such implication arises only when the bill is presented for acceptance, and that no one but the holder (payee or indorsee) can make such technical-presentment. 2 Randolph, Comm. Paper, §§ 568, 512; 1 Daniel, Neg. Inst. § 455; sec. 1681 — 2, Neg. Inst. Daw Wis. ch. 356, Laws of 1899. Only when the drawee knows that acceptance is expected would he suppose that his conduct can lead to a belief that he does accept. Only when the presentment is by the holder, whose conduct and rights must be affected by acceptance or refusal, is the drawee charged by the strict rules of the law merchant with notice that his conduct may so injuriously affect the person delivering the bill to him.
In the light of these rules of law it is at once apparent that the verdict alone does not present sufficient facts to charge defendant with constructive acceptance. Not only must he have received the bill, as the jury found, but he must knowingly have received it from the payee or his authorized agent, and for acceptance; and even then there must have been something more than mere retention — either destruction or refusal to return to the holder, if within the negotiable instrument statute, or some circumstances, contractual .or tortious, to arouse estoppel, if, by reason of nonnegotiability, this instrument is governed only by the common law. We must, therefore, turn to the evidence to ascertain whether all these necessary additional facts were established beyond controversy. True, the court filed so-called findings of fact declaring some of them to exist, but, as appellant claimed that the fact of acceptance should be submitted to the jury, it did not consent that the court might assiune to decide either the facts or the inferences therefrom, unless free from controversy.
The only evidence of the manner and purpose of the send-. ing of this draft is that the drawer sent it in the same inclosure with numerous other documents similar in form, with *594which plaintiff had no connection. The contents of the accompanying letter are not disclosed, but it is reasonably clear that the other orders were not sent for acceptance on behalf of the payees therein, but merely as vouchers between the drawer and drawee; for, evidently as expected, the latter sent money in response thereto direct to the drawer. The plaintiff’s order or draft, having no time of payment expressed, was payable on demand, and did not need to be presented for acceptance, and therefore did not of itself suggest any demand for such action. 1 Randolph, Comm. Paper, § 119; 1 Daniel, Neg. Inst. § 454. The witness Lien testified, “I mailed it in behalf of the Lien-Neally Lumber Co.” Plaintiff said: “I didn’t mail it myself. Lien said he would mail it. I left it to him.” And again: “I was expecting money on this draft. Mr. Lien said he would send the money down to me.” This is the substance of all the evidence as to the circumstances under which this paper came to the hands of the defendant. We need not say more than that, instead of conclusively establishing, as the court' found, that “the plamiiff delivered the said order for acceptance to the defendant,” it quite as much tends to show the contrary, namely, that thé drawer, with consent of plaintiff, sent it as a voucher for money expected to be remitted to that corporation and by it paid over to plaintiff. There is no particle of evidence to establish existence of any communication or circumstance which could suggest to defendant that plaintiff sent it or authorized its sending, that any acceptance was demanded or expected, or that plaintiff’s relations with the drawer would be affected by silence.
If, however, both of these questions could be answered in the affirmative, there would still remain the question of fact whether defendant’s conduct was such as to warrant inference or implication of acceptance. There is no direct evidence of anything except long-continued retention of the draft, and no evidence that any demand was ever made, either for decision *595as to acceptance or for return. The court sought to meet this question by its finding that defendant destroyed the draft. Of this there is no direct proof, the sole evidence on the subject being that of defendant’s agent that he had no recollection about it, and did not know whether or' not it was among papers in defendant’s Chicago office. Whether this might have warranted the jury in so doing, it certainly was not so wholly inconsistent with any other as to require the court to raise the inference of destruction as matter of law.
Hence we must conclude that there were at least three questions of fact on which the jury were not permitted to decide, as to which the evidence and inferences were not beyond controversy, at least in favor of plaintiff. Whether there was any evidence to support such a decision we need not decide, for there was no motion, after verdict, for judgment in defendant’s favor. A new trial must, therefore, be directed.
As a guide to the court and parties upon such new trial it seems important that we declare whether the instrument in suit is withm the purview and control of our negotiable instrument law, above cited. Whether such paper continues to be a bill of exchange in pursuance of our earlier decisions (Mehlberg v. Tisher, 24 Wis. 607; Schierl v. Baumel, 75 Wis. 69, 43 N. W. 724), it certainly is not a negotiable bill within the definition of sec. 1680, Stats. 1898, as amended by ch. 356, Laws of 1899, which requires that such an instrument shall be payable to order or bearer. It seems clear from the title that the codifying law of 1899 is intended to regulate only negotiable instruments. Selover, Neg. Inst. Laws, § 2. It therefore does not affect or control the rights of the parties upon this paper.
By the Gourt. — Judgment reversed, and cause remanded for a new trial.